Citation Nr: 1202797	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1951 to August 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  By that rating action, the RO decreased the disability rating assigned to the service-connected bilateral hearing loss disability from 10 to zero percent.  The Veteran appealed the reduction of his bilateral hearing loss evaluation and the current noncompensable evaluation assigned to the Board. 

In a November 2009 decision, the Board found the reduction of the bilateral hearing loss disability from 10 to zero percent to be proper.  Thus, this issue is no longer in appellate status.  The Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for a bilateral hearing loss disability to the RO/Appeals Management Center (AMC) for additional substantive development; specifically, to provide the Veteran with a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  VA examined the Veteran in July 2011.  In September 2011, the Board remanded the initial evaluation claim on appeal because the July 2011 VA audiological examination report was found to be inadequate for appellate purposes.  The case has returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that the claim on appeal must be once again remanded because of the RO/AMC's failure to comply with the Board's September 2011 remand directives.

In September 2011, the Board remanded the claim of entitlement to an initial compensable evaluation for bilateral hearing loss because the RO/AMC failed to comply with its November 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1988).  In its September 2011 remand directives, the Board once again requested that the Veteran be scheduled for a VA audiology examination and to have the audiologist "[f]ully describe the functional impairment and effects caused by the hearing disability," pursuant to the United States Court of Appeals for Veteran Claims holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  (See Board's September 2011 remand, pages (pgs.) 3, 4)).  

In response to the Board's September 2011 remand directives, VA examined the Veteran to determine the current severity of his bilateral hearing loss in October 2011.  Copies of the October 2011 VA audiological examination report, as well as a November 2011 addendum, are of record.  Neither the October 2011 VA examination report nor its addendum reflect that the examining audiologist had asked the Veteran to describe the situation(s) in his daily life in which his hearing loss created the most difficulty, as specifically directed by the Board.  Id.  Significantly, the only comment included in the October 2011 VA examination report was a blanket statement that the Veteran's hearing impairment did not prevent attainment of gainful employment.  The November 2011 addendum did not provide any additional information.  The October 2011 VA audiologist's statement was essentially duplicative of the one made by a July 2011 VA audiologist, which served as the catalyst for the Board's September 2011 remand.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  As the October 2011 VA audiologist did not obtain the information requested by the Board in its September 2011 remand directives, the appeal must be returned to the RO so that another examination can be conducted.
 
Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The findings of pure tone decibel loss at 1000, 2000, 3000, and 4000 Hertz , must be numerically reported.  Word recognition testing must also be accomplished using the Maryland CNC word list; the percentage results must be specifically enumerated, not generalized, in the report. 

The examiner must ask the Veteran to describe in which situation(s) his hearing loss causes him the most difficulty (e.g., on the phone, in crowds, watching television), and how his hearing loss impacts (or if retired, had impacted) his occupational environment. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the Veteran fails to report to for the scheduled audiological examination, the RO/AMC must obtain and associate with the claims file copies of any notices of the dates and times of the examination sent to the Veteran by the pertinent VA medical facility. 
   
3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 
   
4.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the claim of entitlement to an initial compensable evaluation for bilateral hearing loss, in light of all pertinent evidence and legal authority. 
   
5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 
   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

